        Case 1:21-cr-00040-TNM Document 81 Filed 07/06/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
                                            :
             V.                             :       CRIMINAL NUMBER 21-40
                                            :
                                            :
ROBERT MORSS                                :


                                            ORDER

      AND NOW, this                day of                  , 2021, upon consideration of the

Defendant’s Motion for a One Week Continuance of the Bail Hearing, it is hereby ORDERED

that the motion is GRANTED.

      The bail hearing in this matter shall begin on the            day of                 , 2021.



                                            BY THE COURT:


                                            _______________________________________
                                            G. MICHAEL HARVEY
                                            United States Magistrate Court Judge
             Case 1:21-cr-00040-TNM Document 81 Filed 07/06/21 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
                                               :
                 V.                            :      CRIMINAL NUMBER 21-40
                                               :
                                               :
ROBERT MORSS                                   :


  DEFENDANT=S UNOPPOSED MOTION FOR CONTINUANCE OF BAIL HEARING

        Robert Morss, by and through his attorneys, Elizabeth L. Toplin, Assistant Trial Unit

Chief, and Kathleen M. Gaughan, Assistant Federal Defender, Federal Defender Community

Defender Office for the Eastern District of Pennsylvania, hereby moves for a one week

continuance of the bail hearing. In support of this request, it is stated:

        1.       On June 10, 2021, United States Magistrate Court Judge Merriweather issued a

warrant for the arrest of Robert Morss on violations of 18 U.S.C. § 231(a)(3) (Certain Acts

During Civil Disorder); 18 U.S.C. § 111(a)(1) (Assaulting, Resisting or Impeding Certain

Officers or Employees); 18 U.S.C. § 2112 (Robbery of Personal Property of the United States);

18 U.S.C. § 1512(c)(2) (Obstruction of official Proceeding); and aiding and abetting.

        2.       On June 11, 2021, Mr. Morss was arrested outside his residence in Glenshaw,

Pennsylvania. He was brought before a Magistrate Judge for the Western District of

Pennsylvania for an initial appearance and a removal to the District of Columbia. The

defendant waived his right to have a preliminary hearing and a detention hearing in the arresting

district.

        3.      On June 30, 2021, Mr. Morss had his initial appearance in the District of

Columbia. He was arraigned on the indicted charges and the government moved for his
            Case 1:21-cr-00040-TNM Document 81 Filed 07/06/21 Page 3 of 4




detention. The case was continued to July 7, 2021 for a bail hearing before United States

Magistrate Court Judge G. Michael Harvey.

       4.       Defense counsel was recently appointed to this case and needs additional time to

prepare for the bail hearing. Several witnesses will be presented on behalf of Mr. Morss, and

counsel for the defense needs additional time to coordinate with those witnesses as well.

       5.       Assistant United States Attorney Melissa Jackson has no objection to this request.

       WHEREFORE, for the foregoing reasons, the defense respectfully requests that this

motion be granted and the bail hearing be continued for one week.


                                                     Respectfully submitted,


                                                     /s/ Kathleen M. Gaughan
                                                     KATHLEEN M. GAUGHAN
                                                     Assistant Federal Defender



                                                     /s/ Elizabeth L. Toplin
                                                     ELIZABETH L. TOPLIN
                                                     Assistant Trial Unit Chief




                                                 2
          Case 1:21-cr-00040-TNM Document 81 Filed 07/06/21 Page 4 of 4


                              CERTIFICATE OF SERVICE

        We, Elizabeth L. Toplin, Assistant Trial Unit Chief , and Kathleen M. Gaughan,

Assistant Federal Defender, Federal Community Defender Office for the Eastern District of

Pennsylvania, hereby certify that we have electronically filed and served a copy of the

Defendant’s Unopposed Motion for Continuance of Bail Hearing by Electronic Court Filing

(“ECF”) notification upon Melissa Jackson, United States Attorney’s Office, 555 4th St., NW,

Washington, DC 20530.



                                                    /s/ Kathleen M. Gaughan
                                                    KATHLEEN M. GAUGHAN
                                                    Assistant Federal Defender

                                                    /s/ Elizabeth L. Toplin
                                                    ELIZABETH L. TOPLIN
                                                    Assistant Trial Unit Chief




DATE:          July 6, 2021
